Citation Nr: 1622314	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits with special monthly pension due to the need for regular aid and attendance.

2.  Whether termination of nonservice-connected pension benefits effective August 1, 1999, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Air Force from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  Although the Veteran's representative during the hearing was from the Georgia Department of Veterans Affairs, and the actual designation by an October 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was The American Legion, the representative at the hearing was authorized pursuant to both aforementioned Veterans Service Organizations and, therefore, the Veteran has been properly represented.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

By way of a July 2013 rating decision, the Veteran's request to reopen the previously-denied claim for service connection for diabetes mellitus was denied.  In September 2013, VA received the Veteran's Notice of Disagreement with respect to the service connection issue.  By way of a September 2013 letter, the RO informed the Veteran that the issued would be reviewed and if the claim could not be granted following any additional development, a statement of the case would issue.  As the RO has acknowledged receipt of the NOD and the electronic record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable as to this issue. Therefore, that claim remains under the jurisdiction of the RO at this time.  

The issue of whether termination of nonservice-connected pension benefits effective August 1, 1999, was proper is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's countable annual income, less excludable expenses, has exceeded the maximum annual pension rate for improved pension benefits with special monthly pension due to the need for regular aid and attendance for all periods on appeal.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits with special monthly pension due to the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1503, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.21, 3.23, 3.271, 3.272, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how effective dates are determined.  Moreover, during the January 2016 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501 -1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

Special monthly pension, with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. §§ 3.351(b), 3.352(a).

In this case, the dispositive question is whether the Veteran's countable income is excessive to be entitled to pension benefits.  Thus, it is unnecessary to discuss the provisions regarding net worth and establishing the need for aid and attendance.  The Board notes, however, that the Veteran has submitted information to establish the need for regular aid and attendance; and he has no reported net worth.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  

The Veteran filed VA Form 21-526, Veteran's Application for Compensation and/or Pension, on September 17, 2008.  The Veteran reported that he was married and had one dependent child; however, it was determined that the child in question was not actually the Veteran's dependent.  The Veteran reported income from Social Security of $1300 per month for himself and $700 for his wife.   

The MAPR for pension with aid and attendance for a Veteran with one dependent was $22,113, effective December 1, 2007; $23,396, effective December 1, 2008; $24,239, effective December 1, 2011; $24,652, effective December 1, 2012; $25,022 effective December 1, 2013; and $25,448 effective December 1, 2014.  See VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

The Veteran has reported income from SSA.  Income from SSA is not specifically excluded under 38 C.F.R. § 3.272 and is, thus, included as countable income.  Further, the minimum VA improved pension income limits generally track SSA benefits exactly.  See 38 C.F.R. § 3.27 (providing for automatic adjustment of improved pension when there is a cost-of-living increase for SSA benefits).  

SSA inquiry indicates that the Veteran was paid a monthly benefit of $1692 beginning December 2007 and $1790 beginning December 2008.  SSA inquiry indicates that the Veteran's wife was paid a monthly benefit of $1020 beginning December 2007 and $1079 beginning December 2008.  Thus, the total yearly household income from SSA was $32,544 beginning December 2007 and $34,428 beginning December 2008.  The information provided by SSA is the most probative evidence as to the amount of benefits paid to the Veteran and his wife by the agency.

SSA inquiry also noted Medicare premiums of $96 each per month in 2008 with an annual premium for the two of them of $2304.  SSA Medicare premiums changed to $99.90 in December 2011 and were $104.90 in December 2012, 2013, 2014, and 2015.  Thus, the annual premium for the Veteran and his wife were $2398 in 2012, and $2517 in 2013, 2014, and 2015.  

There is no argument or indication that the Veteran's or his wife's SSA income has decreased.  

The Board notes that the initial annualization period would be from the date of the Veteran's September 17, 2008 pension claim until September 30, 2009, or the end of the 12th month after that date.  See M21-1, Part V, Subpart iii, 1.E.7.a. 

In this case, even using the lowest income amount and the highest excludable expense amount, the countable income is still higher than the MAPR.  Specifically, the lowest indicated SSA annual income amount was $32,544; and the highest annual Medicare health insurance premiums were $2517.  

Unreimbursed medical expenses in excess of five percent of the minimum MAPR (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him; these include health insurance premiums such as Medicare.  38 C.F.R. § 3.272(g). 

Other than Medicare premiums, the Veteran did not report any medical expenses paid from 2008 to 2015.  Accordingly, the Veteran's highest total annual unreimbursed medical expense amount was $2517.  

Only the amount in excess of 5 percent of the minimum MAPR is excludable from income, or in excess of $732 (5% of the minimum MAPR of a Veteran with one dependent) effective December 1, 2007; $774 (5% of the minimum MAPR of a Veteran with one dependent) effective December 1, 2008; $802 (5% of the minimum MAPR of a Veteran with one dependent) effective December 1, 2011; $816 (5% of the minimum MAPR of a Veteran with one dependent) effective December 1, 2012; $828 (5% of the minimum MAPR of a Veteran with one dependent) effective December 1, 2013; $842 (5% of the minimum MAPR of a Veteran with one dependent) effective December 1, 2014.  See id. M21-1, Part I, Appendix B.

Even if 100 percent of the Medicare premiums were excluded for each year, the annual incomes would still be well above the applicable MAPR for a veteran with one dependent for pension based on the need for aid and attendance.  

As discussed above, resolving all doubt in the Veteran's favor, using the lowest amounts of reported income and the highest amounts of allowable exclusions, his countable income exceeds the maximum limit for this benefit.  Therefore, his claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.
  

ORDER

The Veteran's countable income exceeds the maximum annual limitation for the benefit of nonservice-connected pension with special monthly pension based on aid and attendance, and entitlement to such benefit is denied.


REMAND

With respect to the issue of whether termination of nonservice-connected pension benefits effective August 1, 1999, was proper, nonservice-connected pension was granted by a February 2000 rating decision.  In April 2001, the Veteran was notified that VA proposed to terminate his payments effective August 1, 1999 as his family income or net worth had changed.  In October 2001, the Veteran was notified that his pension award had been amended effective August 1, 1999 and that his payments were terminated due to evidence received showing that his family income or net worth had changes.  In November 2001, VA received notice from the Veteran that he wanted to appeal the decision to discontinue his monthly benefit check.  The November 2001 correspondence from the Veteran constitutes a Notice of Disagreement (NOD) with respect to this issue.  This NOD has not been recognized by the AOJ and as such remand is required for the AOJ to issue a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a Statement of the Case as to the issue of whether termination of nonservice-connected pension benefits effective August 1, 1999, was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


